Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
1. 	Based on Applicant’s approved terminal disclaimer filed 8/16/2022 the previous double patenting rejection has been withdrawn.  The double patenting rejection being the only remaining rejection the claims are allowed. 
2.	The following is an examiner’s statement for reasons for allowance: 
	The Examiner cites the following pieces of art on this examiner’s statement for reasons for allowance as being the most closely related prior art found after a search of the claims: 
	a.	 lmpollonia et al. (United States Patent Application Publication Number: US 2011/0251896) teaches modifying original content like default ads to personalize content like targeted ads through the use of pixels that allows prefetching of data (see paragraphs 0052-0059 and 0040-0041)
	b.	Milener et al. (United States Patent Application Publication Number: US 2006/0143568) teaches a method for prefetching a second webpage on a first webpage, wherein when a user places a cursor near or over the link the window is
automatically displayed with content from the second page and further the window may be converted into a full second browser in response to predetermined user activity within the window like clicking on a control (see abstract)
	c.	Matthys et al. (United States Patent Application Publication Number: US 2008/0306816) teaches replacing an advertisement with a more targeted advertisement through browsing history (see abstract and paragraph 0059) 
	d.	Kassab (United States Patent Application Publication Number: US 2010/0095220) teaches a system for providing a mini web page within a web page wherein the mini web page is based on information about the end user (see abstract)
	e.	Fainberg et al. (United States Patent Application Publication Number: US 2011/0029899) teaches systems and methods for optimizing and accelerating access to web pages by changing the order of resource loading (see abstract and title
and paragraphs 0003-0004)
	f.	Maczuba (United States Patent Application Publication Number: US 2011/0093790) teaches a system and method for prefetching of customized web content with a user profile in a cache upon receiving user identification, but before the user provides authentication details (see abstract)
	g.	Gardenswartz et al. (United States Patent Number: US 6,298,330) teaches providing cookies on a user's computer to other systems (see column 11 lines 15-40 and column 12 lines 54-65)
	h.	Sakagawa (United States Patent Application Publication Number: US 2002/0091570) teaches adding a unique identifier to a URL and directing instructions navigate a client device to access the web page from the URL with the unique identifier (see paragraphs 0096, 0091, 0093, and 0061)
	i.	Shkedi (United States Patent Application Publication Number: US 2007/0294401) teaches on a system (a profile owner) providing profile information to another system (e.g. media property) for the purposes of ads through the use of the unique profile IDs and pixels (see abstract and paragraphs 0076 and 0031)
	j.	Milener et al. (United States Patent Application Publication Number: US 2006/0069617) teaches prefetching electronic data (like a document or a web page) for enhanced browsing in a browser (see title and abstract)
	k.	Delug (United States Patent Application Publication Number: US 2013/0325611) teaches prepopulating an online form on a landing page based on a click by a user (see abstract)
	l. 	Bhumkar et al. (United States Patent Number: US 9, 1740,794) teaches displaying a preview of another page before a click based on a user's cursor movement (see abstract and Figure 2)
	m. 	Acharya et al. (United States Patent Application Publication Number: US 2017/0163759) teaches preloading data before it is requested by client computing system (see abstract)
	n. 	Rajagopal (United States Patent Application Publication Number: US 2012/0047445) teaches prefetching a page before a user requests it where the system based on user's history can determine which page would like be visited by the user (see abstract)
	o. 	Kumar et al. (United States Patent Number: US 9,952,738) teaches customizing a landing page based on user attributes of a user accessing the webpage (see abstract)
	p. 	Kotas (United States Patent Number: US 9,390,181) teaches providing personalized landing pages based on information known about the user (see abstract)
	q. 	Allen et al. (United States Patent Application Publication Number: US 2011/0238921) teaches reducing latency by anticipatory response pre caching (see abstract)
	As shown above, the references teach elements or general concepts of the Applicant’s independent  claims including (1) preloading data before it is requested by a client computer, (2) customizing landing pages based on user attributes of a user accessing the webpage, (3) reducing latency by pre caching, (4) prefetching a webpage for enhanced browsing in a browser, (5) optimizing and accelerating access to web pages by changing the order of resource loading, and (6) prefetching a page before a user requests it where the system based on user's history can determine which page would like be visited by the user. 
	While the references teach elements or general concepts of Applicant’s independent  claims the cited prior arts alone or in combination when applied to the claims fail to teach the combination of limitations of the independent claims as obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Therefore the Examiner interprets this to be the significant step that distinguishes the claimed invention over the cited prior art references above. 
	Conclusion
3.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statements for Reasons for Allowance.” 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621